                                                                                            United States District Court
                                                                                              Southern District of Texas

                                                                                                 ENTERED
                                      UNITED STATES DISTRICT COURT                               May 10, 2019
                                       SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                           HOUSTON DIVISION

INRE:                                                           §
                                                                §
WESLEY WILSON                                                   §    MISCELLANEOUS NO. H-19-1115
                                                                §
                                                                §
                                                                §

                                         MEMORANDUM AND ORDER

         Using a Standard Form 95 from the United States Department of Justice, the Reverend

Wesley Wilson has filed a "Claim for Damage, Injury or Death" under the Federal Tort Claims

Act ("FTCA"), 28 U.S.C. § 2671 et seq. His claim relates to a civil action, Wilson v. TD Auto

Finance, LLC, et al., Civil Action No. H-16-3442, he filed in the United States District Court for

the Southern District of Texas, Houston Division. Wilson alleges that the district court presiding

over that case improperly dismissed it. He seeks a total of $1,665,000.00 in damages. The record

and the law make it clear that Wilson's claim lacks merit and must be dismissed. The reasons are

explained below.

I.       Background

         On November 21, 2016, Wilson filed Civil Action No. H-16-3442 against TD Auto

Finance, LLC; the Chief Executive Officer of TD Auto Finance, Thomas F. Gilman; Central

Houston Nissan; and the General Manager of Central Houston Nissan, Chad Milow. Wilson

sought damages and rescission of a motor-vehicle retail installment sales contract entered into on

November 22, 2013. Under that contract, Wilson agreed to purchase a 2013 Nissan Murano from

Central Houston Nissan and make monthly installment payments starting on December 22, 2013,

to TD Auto Finance, which financed $35,035.02 of the total purchase price, which was $51,711.76.

Wilson appeared to claim that the defendants violated the Truth-in-Lending Act, 15 U.S.C. § 1601
P:\CASES\!MISC\19mclll5 Wesley Wilson deny claim.revised version.05.09.2019.docx
et seq., because the beginning date for his monthly installment payments should have been

January 6, 2014, not December 22, 2013.

       Central Houston Nissan and Milow filed a joint motion to dismiss Wilson's complaint

under Rule 12(b)( 6) of the Federal Rules of Civil Procedure, arguing that the statute of limitations

barred Wilson's claims. Section § 1640(e) states that a claim for damages under the Truth-In-

Lending Act must be filed one year from "the date of occurrence of the violation." 1 TD Auto

Finance and Gilman also filed a joint motion to dismiss Wilson's complaint under Rule 12(b)(6),

arguing limitations and that rescission under the Truth in Lending Act did not apply to the credit

transaction at issue. 2 This motion also argued that a Texas court lacked personal jurisdiction over

Gilman, a Michigan resident who retired as CEO of TD Auto Finance over a year before the

contract date, had no involvement in the transaction, and no connection to Texas. 3

       At a status conference on January 30, 2017, the district court agreed with the defendants

that Wilson's claim under the Truth-in-Lending Act was untimely and dismissed the case. 4 Wilson

did not appeal. Instead, in September 2017, Wilson moved for relief under Rule 60(b) of the

Federal Rules of Civil Procedure, arguing that the judgment was obtained by "fraud" and was

"void" because his claims were subject to a three-year statute of limitations. Wilson argued that

the district court should be disqualified for conspiring with the defendants to commit fraud. Wilson

sought a writ of "continuing mandamus." After considering responses from the defendants, the




1
  See Central Houston Nissan and Chad Milow's Motion to Dismiss the Complaint of Rev. Wesley Wilson,
Docket Entry No. 5, in Civil Action No. H-16-3442.
2
  See Memorandum of Law in Support of Defendants' Motion to Dismiss Plaintiff's Complaint, Docket
Entry No.8, in Civil Action No. H-16-3442.
3
  See id.
4
  See Order Following Telephone Scheduling Conference held on Jan. 30, 2017, Docket Entry No. 21, in
Civil Action No. H-16-3442.
                                                 2
                                                                                                 --     -   ----,-




district court struck Wilson's motion from the record.    Wilson filed another Rule 60(b) motion,

arguing that the district court should recuse or be disqualified from presiding over his case. The

district court struck this motion as well.

       In January 2018, Wilson filed a petition for a writ of mandamus with the United States

Court of Appeals for the Fifth Circuit, arguing that the district court should have been disqualified

for dismissing his case under the wrong statute of limitations. The Fifth Circuit denied relief,

noting that the writ of mandamus was not a substitute for an appeal and, more importantly, that

adverse rulings are not evidence of bias that can justify disqualification. See In Re Wilson, No.

18-20004 (5th Cir. May 31, 2018).

       In April2019, Wilson filed his Claim for Damage, Injury, or Death, repeating his argument

that Civil Action No. H-16-3442 was improperly dismissed as barred by the one-year statute of

limitations in the Truth-in-Lending Act.     He seeks the following damages under the FTCA:

$65,000.00 for "property damage" and $1,600,000.00 for "personal injury" for a total of

$1,665,000.00 from the district court's ruling, which Wilson characterizes as a violation of the

Fifth Amendment Due Process Clause. The Clerk's Office filed Wilson's claim as a miscellaneous

action for purposes of adjudication.

II.    Analysis

        Because Wilson is representing himself, the court construes his filings liberally, subjecting

them to "less stringent standards than formal pleadings drafted by lawyers." Haines v. Kerner,

404 U.S. 519, 520 (1972). Even under this lenient standard, self-represented litigants are still

required to "abide by the rules that govern the federal courts." Frazier v. Wells Fargo Bank, NA.,

541 F. App'x 419,421 (5th Cir. 2013) (per curiam) (citation and internal quotation marks omitted).

"Pro se litigants must properly plead sufficient facts that, when liberally construed, state a
                                                  3
plausible claim to relief, serve defendants, obey discovery orders, present summary judgment

evidence, file a notice of appeal, and brief arguments on appeal." E. E. 0. C. v. Simbaki, Ltd., 767

F.3d 475, 484 (5th Cir. 2014) (footnotes omitted).

        Wilson contends that he is entitled to damages under the FTCA because his previous civil

action was negligently dismissed, violating his due process rights. Wilson's claim fails because

he filed it too late and it lacks merit.

        Under the FTCA, a tort claim against the federal government must be filed with the

appropriate agency within two years after the claim accrues. See 28 U.S.C. § 2401(b) ("A tort

claim against the United States shall be forever barred unless it is presented in writing to the

appropriate Federal agency within two years after such claim accrues"). "A cause of action under

federal law accrues within the meaning of § 2401 (b) when the plaintiff knows or has reason to

know ofthe injury which is the basis ofthe action." Ramming v. United States, 281 F.3d 158, 162

(5th Cir. 2001) (citation and internal quotation marks omitted). Because Wilson bases his claim

on the adverse ruling dismissing his case on January 30, 201 7, the claim that he filed in April 20 19

is too late.

        Wilson's claim fails on the merits as well. Absent a waiver, the United States cannot be

sued for money damages because it is shielded by sovereign immunity. See FDIC v. Meyer, 510

U.S. 471, 475 (1994) (citations omitted). As a unit of the federal judiciary, the United States

District Court for the Southern District of Texas is entitled to immunity. See Rutherford v. United

States District Court, 425 F. App'x 400, 400 (5th Cir. 2011) (per curiam) (citing FDIC v. Meyer,

510 U.S. 471,475 (1994)). Although the FTCA can operate as a waiver of sovereign immunity in




                                                  4
limited circumstances, see 28 U.S.C. § 1346(b)(1), 5 this waiver does not apply to claims of

constitutional violations by government employees. See McAfee v. 5th Circuit Judges, 884 F.2d

221,223 (5th Cir. 1989) (citing Boda v. United States, 698 F.2d 1174, 1176 (11th Cir. 1983)); see

also Sampson v. United States, 73 F. App'x 48,49 (5th Cir. 2003) (per curiam) ("The FTCA waiver

does not encompass federal constitutional torts .... ").

        Wilson's claim for damages is based on an order dismissing a case, issued by a judge

performing a judicial function. Judges are entitled to absolute immunity from claims for damages

arising from acts performed in their judicial capacity, "even when such acts are ... alleged to have

been done maliciously or corruptly." Stump v. Sparkman, 435 U.S. 349, 356 (1978) (citation and

internal quotation marks omitted); Bauer v. Texas, 341 F.3d 352, 357 (5th Cir. 2003) ("Judges

enjoy absolute immunity from liability for judicial or adjudicatory acts."). The United States is

entitled to assert absolute judicial immunity from claims under the FTCA. See 28 U.S.C. § 2674

("With respect to any claim under this chapter, the United States shall be entitled to assert any

defense based upon judicial or legislative immunity which otherwise would have been available

to the employee of the United States whose act or omission gave rise to the claim .... ").

        The dismissal order also involved an element of judgment or choice in making a legal

determination. This separately precludes recovery because the discretionary-function exception

to the FTCA applies.       See United States v. Gaubert, 499 U.S. 315, 322-25 (1991).                 The

discretionary-function exception bars




5
  Federal district courts have jurisdiction under the FTCA to consider claims for money damages against
the United States "for injury or loss of property, or personal injury or death caused by the negligent or
wrongful act or omission of any employee of the Government while acting within the scope of his office or
employment where the United States, if a private person, would be liable to the claimant in accordance with
the law of the place where the act or omission occurred." 28 U.S.C. § 1346(b)(l).
                                                      5
       [a]ny claim based upon an act or omission of an employee of the Government,
       exercising due care, in the execution of a statute or regulation, whether or not such
       statute or regulation be valid, or based upon the exercise or performance or the
       failure to exercise or perform a discretionary function or duty on the part of a federal
       agency or an employee of the Government, whether or not the discretion involved
       be abused.

28 U.S.C. § 2680(a). "Judicial decisions are quintessentially discretionary, and involve exactly

the type of policy decisions that the FTCA intended to shield from liability." Howard v. US. Dist.

Court for S. Dist. of Ohio, No. 2:10-cv-757, 2011 WL 1043961, *4 (S.D. Ohio March 17, 2011);

see also, e.g., Castro v. United States, 608 F.3d 266, 268 (5th Cir. 2010) (the government was

protected by§ 2680(a) from negligence claims for the wrongful deportation of a U.S. citizen).

       Wilson cannot recover money damages from the United States, the Southern District of

Texas, or the judge who presided over his previous civil action for the rulings made in Wilson's

earlier federal lawsuit. See Butcher v. Guthrie, 332 F. App'x 161, 161 (5th Cir. 2009) (per curiam)

(citing McAfee, 884 F.2d at 222) (the district court properly concluded that the defendant judges

were immune from the damages sought by the plaintiff under the FTCA for mishandling his earlier

lawsuit). In addition, Wilson cannot relitigate his Truth-in-Lending Act claims in a second lawsuit.

The claims are precluded by res judicata and collateral estoppel. See Snow Ingredients, Inc. v.

SnoWizard, Inc., 833 F.3d 512, 521 (5th Cir. 2016). If Wilson believed that the dismissal of his

previous civil action was improper, his remedy was to file a notice of appeal at the time. He did

not do so. His administrative claim under the FTCA is not a substitute for an appeal.




                                                  6
III.   Conclusion and Order

       Wilson's Claim for Damage, Injury, or Death is denied. This miscellaneous action is

dismissed with prejudice.




                                                             Lee H. Rosenthal
                                                     Chief United States District Judge




                                            7
